DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 3/2/2021 has been placed of record in the file.
Claims 1, 4, 8, 11, 14, 15, 18, and 21 have been amended.
Claims 13, 16, and 20 have been canceled.
Claims 22-24 have been added.
Claims 1-12, 14, 15, 17-19, and 21-24 are now pending.
The applicant’s arguments with respect to claims 1-12, 14, 15, 17-19, and 21-24 have been considered but are moot in view of the following new grounds of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/2/2021 has been entered.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-3, 6-10, 14, 15, 17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (U.S. Patent Application Publication Number 2015/0242601), hereinafter referred to as Griffiths, in view of Hong et al. (U.S. Patent Application Publication Number 2015/0278498), hereinafter referred to as Hong, further in view of Tharappel et al. (U.S. Patent Application Publication Number 2015/0186636), hereinafter referred to as Tharappel.
Griffiths disclosed techniques for authentication with a mobile device using authentication information retrieved from sensors.  In an analogous art, Hong disclosed techniques for controlling authentication using a wearable mobile terminal.  Also in an analogous art, Tharappel disclosed techniques for user authentication using a trust group of wireless devices.  All of these systems are directed toward collecting a user’s biometric data for authentication purposes.
Regarding claim 1, Griffiths discloses a computing device, comprising: at least one processor (paragraph 21, processor); a communication interface communicatively coupled to the at least one processor (paragraph 21, signal lines, network interface, user interface, etc.); and memory storing computer-readable instructions (paragraph 21, memory) that, when executed by the at least one processor, cause the computing device to: receive a request to access functionality associated with an application installed on the computing device, the request to access functionality including authenticating information of a user (paragraph 31, user wishes to authenticate with authenticating entity, and paragraph 31, user data input), the authenticating 
Griffiths does not explicitly state further instructions that cause the computing device to scan an area for the one or more wearable devices in proximity to the computing device, and detect a signal emitted from a first wearable device in proximity to the computing device.  However, wirelessly connecting to wearable devices was well known in the art as evidenced by Hong.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Griffiths by adding the ability for further instructions that cause the computing device to scan an area for the one or more wearable devices in proximity to the computing device, and detect a signal emitted from a first wearable device in proximity to the computing device as provided by Hong (see paragraph 192, transmits wireless signal for sensing wearable mobile terminal, and paragraph 194, response signal).  One of ordinary skill in the art would have recognized the benefit that utilizing wearable mobile terminals in such a way would assist in performing user authentication in a more natural and convenient manner (see Hong, paragraph 10).
The combination of Griffiths and Hong does not explicitly state further instructions that cause the computing device to store, in a user profile, an identifier associated with each wearable device of one or more wearable devices different from the computing device; and the validating the received authenticating information and collected biometric data including: receive an identifier of the first wearable device; compare the identifier of the first wearable device to the stored identifier associated with each wearable device of the one or more wearable devices; determine, based on the comparing the identifier of the first wearable device to the stored 
Regarding claim 2, the combination of Griffiths, Hong, and Tharappel discloses wherein the request to access functionality includes a request to login to a user account (Griffiths, paragraph 31, user wishes to authenticate with authenticating entity).
Regarding claim 3, the combination of Griffiths, Hong, and Tharappel discloses wherein the second biometric data includes at least one of: a walking gait of a user, a heart rate of a user, 
Regarding claim 6, the combination of Griffiths, Hong, and Tharappel discloses wherein the authenticating information further includes at least one of: a username, a password, and a personal identification number (Griffiths, paragraph 31, username, password, etc.).
Regarding claim 7, the combination of Griffiths, Hong, and Tharappel discloses wherein the authentication response data includes at least the authenticating information and the second biometric data (Griffiths, paragraph 37, trust vector includes authentication information from user interface inputs, sensor data, etc.).
Regarding claim 8, Griffiths discloses a method, comprising: at a computing device comprising at least one processor (paragraph 21, processor), memory (paragraph 21, memory), and a communication interface (paragraph 21, signal lines, network interface, user interface, etc.): receive, by the at least one processor and via the communication interface, a request to access functionality associated with an application installed on the computing device, the request to access functionality including authenticating information of a user (paragraph 31, user wishes to authenticate with authenticating entity, and paragraph 31, user data input), the authenticating information including first biometric data of a user, the first biometric data having a first biometric data type (paragraph 31, input from biometric sensor); without additional user input, receive, by the at least one processor, via the communication interface and from the first wearable device, second biometric data associated with the user (paragraph 32, biometric sensors provide sensor data) and collected by sensors within the first wearable device within a first predefined time period preceding the request to access functionality (paragraph 39, updates trust vector on continuous or periodic basis and transmits trust vector only when requested by 
Griffiths does not explicitly state further steps including scan an area for the one or more wearable devices in proximity to the computing device, and detect a signal emitted from a first wearable device in proximity to the computing device.  However, wirelessly connecting to wearable devices was well known in the art as evidenced by Hong.  Since the inventions 
The combination of Griffiths and Hong does not explicitly state further steps including store, in a user profile, an identifier associated with each wearable device of one or more wearable devices different from the computing device; and the validating the received authenticating information and collected biometric data including: receiving an identifier of the first wearable device; comparing the identifier of the first wearable device to the stored identifier associated with each wearable device of the one or more wearable devices; determining, based on the comparing the identifier of the first wearable device to the stored identifier associated with each wearable device of the one or more wearable devices, that the first wearable device is linked to the computing device.  However, identifying linked wearable devices was well known in the art as evidenced by Tharappel.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Griffiths and Hong by adding the ability for further steps including store, in a user profile, an identifier associated with each wearable device of one or more wearable devices different from the computing device; and the 
Regarding claim 9, the combination of Griffiths, Hong, and Tharappel discloses wherein the request to access functionality includes a request to login to a user account (Griffiths, paragraph 31, user wishes to authenticate with authenticating entity).
Regarding claim 10, the combination of Griffiths, Hong, and Tharappel discloses wherein the second biometric data includes at least one of: a walking gait of a user, a heart rate of a user, and a blood pressure of a user (Griffiths, paragraph 36, heart rate inputs, blood pressure inputs, etc.).
Regarding claim 14, the combination of Griffiths, Hong, and Tharappel discloses wherein the authentication response data includes at least the authenticating information and the second biometric data (Griffiths, paragraph 37, trust vector includes authentication information from user interface inputs, sensor data, etc.).
Regarding claim 15, Griffiths discloses one or more non-transitory computer-readable media storing instructions that, when executed by a computing device comprising at least one 
Griffiths does not explicitly state further instructions that cause the computing device to scan an area for the one or more wearable devices in proximity to the computing device, and detect a signal emitted from a first wearable device in proximity to the computing device.  However, wirelessly connecting to wearable devices was well known in the art as evidenced by Hong.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Griffiths by adding the ability for further instructions that cause the computing device to scan an area for the one or more wearable devices in proximity to the computing device, and detect a signal emitted from a first wearable device in proximity to the computing device as provided by Hong (see paragraph 192, transmits wireless signal for sensing wearable mobile terminal, and paragraph 194, response signal).  One of ordinary skill in the art would have recognized the benefit that utilizing wearable mobile terminals in such a way would assist in performing user authentication in a more natural and convenient manner (see Hong, paragraph 10).
The combination of Griffiths and Hong does not explicitly state further instructions that cause the computing device to store, in a user profile, an identifier associated with each wearable device of one or more wearable devices different from the computing device; and the validating 
Regarding claim 17, the combination of Griffiths, Hong, and Tharappel discloses wherein the second biometric data includes at least one of: a walking gait of a user, a heart rate 
Regarding claim 21, the combination of Griffiths, Hong, and Tharappel discloses wherein the authentication response data includes at least the authenticating information and the second biometric data (Griffiths, paragraph 37, trust vector includes authentication information from user interface inputs, sensor data, etc.).
Regarding claim 22, the combination of Griffiths, Hong, and Tharappel discloses wherein the authentication computing platform is further configured to: receive, from the computing device and via the one or more displayed user interfaces, a request to process an event, the request to process the event including event details; identify, based on the even details, one or more authentication rules to execute; and transmit, to the computing device, the identified one or more authentication rules (Griffiths, paragraph 48, device offers user authentication resources and types of sensor information, and authenticating entity requests data with authentication parameters).
Regarding claim 23, the combination of Griffiths, Hong, and Tharappel discloses wherein the one or more authentication rules include a rule requiring detection of a particular type of wearable device to process the event (Griffiths, paragraph 48, which sensor inputs to acquire information from).
Regarding claim 24, the combination of Griffiths, Hong, and Tharappel discloses instructions that, when executed, cause the computing device to: receive the one or more authentication rules; evaluate a type of the first wearable device; responsive to determining that the type of the first wearable device is the particular type of wearable device required to process the event, process the event; responsive to determining that the type of the first wearable device .

12.	Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths in view of Hong, in view of Tharappel, further in view of Farrell et al. (U.S. Patent Application Publication Number 2018/0091505), hereinafter referred to as Farrell.
The combination of Griffiths, Hong, and Tharappel disclosed techniques for authentication with a mobile device using authentication information retrieved from sensors.  In an analogous art, Farrell disclosed techniques for managing biometric templates for use in authentication.  Both systems are directed toward collecting a user’s biometric data for authentication purposes.
Regarding claim 4, the combination of Griffiths, Hong, and Tharappel discloses instructions that, when executed, cause the computing device to: prior to receiving the request to access functionality: receiving, from the first wearable device, baseline biometric data of the user, the baseline biometric data of the user being a same type of biometric data as the second biometric data type of the second biometric data; and generating one or more baseline data patterns from the received baseline biometric data of the user (Griffiths, paragraph 37, biometric matching, which requires predetermined data, and paragraph 44, template data or model data).
The combination of Griffiths, Hong, and Tharappel does not explicitly state comparing the received baseline biometric data to a minimum amount of data threshold and determining, based on the comparing, that the received baseline biometric data meets the minimum amount of 
Regarding claim 5, the combination of Griffiths, Hong, Tharappel, and Farrell discloses wherein validating the second biometric data includes comparing the second biometric data to the one or more baseline data patterns (Griffiths, paragraph 37, matching function based on biometric data).
Regarding claim 11, the combination of Griffiths, Hong, and Tharappel discloses prior to receiving the request to access functionality: receiving, by the at least one processor, via the communication interface and from the first wearable device, baseline biometric data of the user, the baseline biometric data of the user being a same type of biometric data as the second biometric data type of the second biometric data; and generating, by the at least one processor, one or more baseline data patterns from the received baseline biometric data of the user (Griffiths, paragraph 37, biometric matching, which requires predetermined data, and paragraph 44, template data or model data).

Regarding claim 12, the combination of Griffiths, Hong, Tharappel, and Farrell discloses wherein validating the second biometric data includes comparing the second biometric data to the one or more baseline data patterns (Griffiths, paragraph 37, matching function based on biometric data).
Regarding claim 18, the combination of Griffiths, Hong, and Tharappel discloses instructions that, when executed, cause the computing device to: prior to receiving the request to access functionality: receive, from the first wearable device, baseline biometric data of the user, the baseline biometric data of the user being a same type of biometric data as the second biometric data type of the second biometric data; and generate one or more baseline data patterns 
The combination of Griffiths, Hong, and Tharappel does not explicitly state comparing the received baseline biometric data to a minimum amount of data threshold and determining, based on the comparing, that the received baseline biometric data meets the minimum amount of data threshold.  However, managing enrollment of biometric data in such a fashion was well known in the art as evidenced by Farrell.  Since the inventions encompass the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Griffiths, Hong, and Tharappel by adding the ability for comparing the received baseline biometric data to a minimum amount of data threshold and determining, based on the comparing, that the received baseline biometric data meets the minimum amount of data threshold as provided by Farrell (see paragraph 29, determines whether biometric data meets threshold and converts sample to enrollment template).  One of ordinary skill in the art would have recognized the benefit that more efficient managing of biometric data would assist in enhancing biometric authentication methods for increased adoption (see Farrell, paragraph 14).
Regarding claim 19, the combination of Griffiths, Hong, Tharappel, and Farrell discloses wherein validating the second biometric data includes comparing the second biometric data to the one or more baseline data patterns (Griffiths, paragraph 37, matching function based on biometric data).



Response to Arguments
13.	The applicant’s argument concerning the independent claims may still be relevant and thus is addressed herein.  The applicant argues that the combination of Griffiths, Hong, and Tharappel does not teach the newly added limitations concerning the first and second biometric data types.  However, it is clear that Griffiths explicitly states receiving biometric data from multiple different biometric sensors.  The applicant is directed to the new citations in the above rejection.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Victor Lesniewski whose telephone number is (571)272-2812.  The examiner can normally be reached on Monday thru Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/Victor Lesniewski/Primary Examiner, Art Unit 2493